Citation Nr: 1146040	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PSTD) has been received.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO declined to reopen a claim for service connection for PTSD.  In May 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

Regarding characterization of the appeal, the Board notes that, regardless of the RO's actions, it has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen- the Board has characterized this appeal as encompassing both matters set forth on the title page.  

In addition, in characterizing the claim on appeal, the Board is cognizant of the recent decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that decision, the United States Court of Appeal for Veterans Claims (Court) held that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In this case, the record reflects diagnoses of psychiatric disorders other than PTSD.  Here, however, the RO previously denied service connection for acquired psychiatric disability, claimed as depression, and the Veteran did not appeal that determination.  Under these circumstances, the Board has continued to characterize the appeal as encompassing only the matter of service connection for PTSD.

In July 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

In July 2011, the Veteran's representative submitted additional evidence-in particular, records pertaining to the birth and death of the Veteran's brother-directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The Board's decision on the petition to reopen the claim for service connection for PTSD is set forth below.  The claim for service connection for PTSD, on the merits, is addressed in the remand following the order; this matter is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In a November 2006 rating decision, the RO denied the Veteran's request to reopen a claim for service connection for PTSD; although notified of the denial and of his appellate rights in a letter that same month, the Veteran did not initiate an appeal.

3.  Additional evidence associated with the claims file since the November 2006 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision in which the RO denied the Veteran's petition to reopen a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the November 2006 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011) (as in effect for claims filed on and after August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

The Veteran's claim for service connection for PTSD was originally denied in a July 2002 rating decision.  In April 2004, the Board confirmed the RO's denial of service connection, finding that while there was a diagnosis of PTSD, there was no competent evidence linking PTSD to service or to any incident therein.  The Board noted that an uncontroverted medical opinion, found in VA outpatient treatment records dated in February and March 2002, indicated that the Veteran's PTSD was caused by post-service exposure to violence.  In November 2006, the RO denied the Veteran's petition to reopen the claim for service connection for PTSD, finding that new and material evidence had not been received.

The pertinent evidence then of record consisted of the Veteran's service treatment records, reflecting no treatment for PTSD or any other psychiatric disorder during service, post-service treatment records from the West Haven VA Medical Center (VAMC), including a report of substance abuse rehabilitation in August 1990, a  report of hospitalization for cocaine and alcohol dependence and passive aggressive personality in 1994, and outpatient treatment from 2001 through 2006 reflecting treatment for a variety of psychiatric disabilities including major depression and PTSD.  Also of record was a May 2001 psychiatric evaluation from the Connecticut Disability Determination Service reflecting diagnoses of alcohol dependence, major depressive disorder, and cognitive disorder.  A statement from private psychiatrist Dr. N. dated in November 2005 and January 2006 reflects his opinion that the Veteran's psychiatric problems began as a result of a variety of in-service stressors, to include the Veteran's hearing of his brother's death in 1966, while he was in basic training.  A September 2006 VA examination report reflects diagnosis of psychotic disorder and anxiety disorder.   

The record at that time also include various stressor statements from the Veteran, including his report of being traumatized upon hearing of the death of his brother in Vietnam in 1966, while he was in basic training, and his vague reports of witnessing the death of a fellow soldier at a club in Germany, and of being subject to a sexual assault by another soldier while serving in Germany.

The RO denied the Veteran's petition to reopen, finding that new and material evidence had not been submitted.  In so finding, the RO pointed out that PTSD had not been diagnosed on the September 2006 VA examination, and that the claim had been previously denied because the stressors for the diagnosis of PTSD were found to be not service-related.

Although notified of the denial and of his appellate rights in a November 2006 letter, the Veteran did not initiate an appeal of the November 2006 RO decision.  See 38 C.F.R. § 20.200.  The RO's November 2006 denial of the claim is therefore final as to the evidence then of record, and is not subject revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in November 2007.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the November 2006 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the November 2006 rating decision includes a November 2007 statement from the Veteran's treating VA physician, Dr. C., additional VA outpatient treatment records dated from 2007 through 2010, additional lay statements, a birth certificate and death report confirming the death of the Veteran's brother in Vietnam, and the transcripts of the Veteran's July 2010 and June 2011 DRO and Board hearings.

Additional VA outpatient treatment records show diagnosis of and treatment for PTS and major depressive disorder, among other psychiatric diagnoses.  In October 2007, it was noted that the Veteran had a diagnosis of PTSD secondary to military sexual trauma.  

The November 2007 report from Dr. C. notes that the Veteran had been under her care at the West Haven VAMC, Mental Hygiene Clinic.  She noted that he had a documented history of prolonged PTSD, major depressive disorder, and polysubstance dependence, in remission.  She indicated that, with regard to his symptoms, he had consistently reported PTSD symptoms related to the death of his brother in 1966, as well as his having been raped by a soldier while in service in 1967.  The Veteran also reported having witnessed multiple shootings and stabbings over the course of his life.  

The Veteran also submitted the birth certificate of his deceased brother, and the report of death indicating that his brother died in October 1966 in Vietnam as the result of a non-hostile vehicle crash.

During the Veteran's July 2010 and June 2011 DRO and Board hearings, he testified to three essential service-related stressors as the cause of his PTSD.  He indicated that when he was in basic training, he was informed that his brother died while serving in Vietnam, which he reported devastated him and led to a downward spiral.  The Veteran also reported that he witnessed the shooting death of another soldier at a club in Germany.  He provided more specific details of this incident, indicating that shooting occurred in April 1967, that the soldier's first name was [redacted], and that he was part of the 3rd Armored Division stationed in Kaiserslautern, Germany.  He also reported that the soldier was taken to the Landstuhl Army Hospital, where he then died.  The Veteran also provided details with respect to the alleged in-service sexual assault.  He also alleges that he was sexually assaulted in March 1968 in the barracks in Germany by another soldier.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for PTSD. At the time of the prior November 2006 final denial, there was no evidence to suggest that the Veteran's diagnosed PTSD was the result of active duty service.  However, the newly submitted evidence discusses PTSD in relation to his alleged in-service stressors.  

In addition, the Veteran has provided more detailed information regarding his alleged in-service stressors, in particular with regard to the alleged shooting incident in Germany, to allow them to be capable of verification.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the November 2006 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the medical evidence, in particular, is "material" in that confirms diagnosis of PTSD-and the lay and medical evidence addresses a potential relationship between diagnosed PTSD and the Veteran's reported in-service stressors.   Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for PTSD is granted.


REMAND

As discussed above, the Board has reopened the claim for service connection for PTSD.  To avoid any prejudice to the Veteran, the RO should adjudicate the claim, on the merits.  The Board also finds that additional development of the claim is warranted.  

As noted above, service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

VA treatment records reflect a diagnosis of PTSD.  However, as explained in more detail below, additional action to attempt to verify the occurrence of the Veteran's alleged in-service stressor(s) is required.

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

The Board also, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the occurrence of the required in-service stressor if it is related to "fear of hostile military or terrorist activity." 

Here, however, the Veteran has reported three essential stressors-the report of his brother's death while in basic training, witnessing the shooting death of a fellow soldier at a club in Germany, and an in-service sexual assault.  As the Veteran has not reported stressors related to hostile military or terrorist activity, and his claimed stressors are not associated with any purported combat, his lay statements, alone, are insufficient to establish the occurrence of his stressor; rather, credible evidence corroborating the occurrence his claimed in-service stressors is required.

With regard to the Veteran's reported stressor of witnessing the shooting death of a fellow soldier, as noted above, the Veteran has reported specific details of this incident, indicating that shooting occurred in April 1967, that the soldier's first name was [redacted], that he was part of the 3rd Armored Division stationed in Kaiserslautern, Germany.  He also reported that the soldier was taken to the Landstuhl Army Hospital, where he died.  

However, it does not appear that the RO has made any attempts to verify the occurrence of this alleged stressor.  Accordingly, the RO should undertake any necessary development to attempt to verify the Veteran's alleged stressful experiences relating to his service in Germany, to specifically include through the U.S. Army Joint Services and Records Research Center (JSRRC) and any other source(s), as appropriate.  Any additional action necessary for independent verification of any reported verifiable stressors, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the RO should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.  

As for the Veteran's alleged stressor of an in-service sexual assault, to Board notes that this stressor falls within the category of situations, in which it is not unusual for there to be an absence of service records documenting the events of which the veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304(f)(3) reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault. See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).  The Board points out that 38 C.F.R. § 3.304(f)(5) provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  

As noted above, VA outpatient treatment providers and a private psychiatrist provided a link between the Veteran's claimed in-service stressors and his PTSD.  The Board notes that while the Veteran was afforded a VA examination in September 2006, a diagnosis of PTSD was not assigned, and thus, the examiner did not discuss the etiology of the Veteran's PTSD.

Given the Veteran's report of in-service sexual assault and other stressors, and post-service medical evidence reflecting diagnoses of and treatment for PTSD, the Board also finds that medical examination and an opinion by a psychiatrist or psychologist would also be helpful in resolving the claims for service connection for PTSD.  See 38 U.S.C.A. § 5103A (holding that VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim).  Moreover, if the examiner finds that there is sufficient evidence to establish that the in-service personal assault occurred, the examiner should also comment upon the relationship, if any, between such assault and PTSD.

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA).  The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of the claims for service connection for PTSD (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

While this claim is on remand, the RO should obtain any outstanding VA treatment records.  The record indicates that the Veteran has been receiving treatment for psychiatric disabilities from the West Haven VAMC.  The claims file contains VA medical records from the West Haven VAMC dated through October 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the West Haven VAMC any outstanding records of treatment for a psychiatric disability, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for PTSD.  The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the West Haven VAMC all outstanding pertinent records of mental health evaluation and/or treatment of the Veteran, since October 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for PTSD.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  The RO should undertake necessary action to attempt to independently verify the occurrence of the Veteran's alleged stressful experience relating to the alleged shooting of a fellow soldier in Germany in 1967, to include contact with the JSRRC (and other appropriate source(s)).

Any additional action necessary for independent verification of this stressor, to include follow-up action requested by any contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, the RO should notify the Veteran and afford him the opportunity to respond.  The RO should also follow up on any additional action suggested by JSRRC.

5.  After associating with the claims file all available records and/or responses received from each contacted entity, the RO should prepare a report detailing the occurrence of any specific in-service stressful experience(s) deemed established by the record, to include under the recently amended version of 38 C.F.R. § 3.304(f).  This report is then to be added to the Veteran's claims file. If the occurrence of no claimed in-service stressful experience(s) is/are established, then the RO should so state in its report.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA).  The entire claims file, to include a complete copy of the REMAND, must be made available to the psychiatrist or psychologist designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In reviewing the Veteran's claims file, the examiner should identify all evidence suggestive of an in-service sexual assault.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the in-service stressful experiences described by the Veteran occurred.

In rendering a determination as to whether the diagnostic criteria for PTSD are met, the examiner is instructed that only non-combat stressor(s) that have been verified (in this case, the Veteran's reported in-service assault, witnessing the death of the soldier in the club, and notification of his brother's death in basic training), may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD. If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

10.  If any benefit sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered (to include 38 C.F.R. §3.655(b) if warranted), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).   




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


